AO245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                     V.                                       (For Offenses Committed On or After November!, 1987)


                  Juan Carlos Tiempo-Mendez                                   Case Number: 3:19-mj-22661

                                                                              William R Burgener
                                                                              Defendant 's Attomey

REGISTRATION NO. 86271298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count(s)        ----------------------------
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following ~ffense(s):
Title & Section                  Nature of Offense                                                            Count Number(s)
8: 1325                          ILLEGAL ENTRY (Misdemeanor) .                                                1 .

 D The defendant has been found not guilty on count(s)                  ____________ ______                       __;_



 D Count(s)
                  ------------------ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ~ TIME SERVED                              •    _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS-or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in ca~e


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, July 5, 2019
                                                                            Date of Imposition of Sentence


Rec~ived
        · ·
                 ~
               DUSM
                                                                                     y~
                                                                           H6N""oRABLE~ E L S. BERG
                                                                         · UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                     3: 19-mj-22661
